{¶ 30} I respectfully dissent. As the majority concedes, the facts of this case are almost identical to those in Crawford v. FirstMerit Mortgage Corp., Cuyahoga App. No. 89193, 2007-Ohio-6074, 2007 WL 3379927. Based on the doctrine of stare decisis, I feel compelled to follow this court's decision in Crawford, which holds that R.C. 4705.07 places within the exclusive jurisdiction of the Ohio Supreme Court the determination that the alleged conduct constitutes the unauthorized practice of law. Appellants here did not first seek such a determination; therefore, they cannot succeed on the merits of their claims. Accordingly, I would affirm the lower court's decision. *Page 379